Order entered April 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01072-CR

                                 TONY J. STEED, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1451467-T

                                          ORDER
                          Before Justices Francis, Brown, and Stoddart

       We GRANT the November 26, 2014 motion of Kathleen A. Walsh for leave to withdraw

as counsel for appellant. We DIRECT the Clerk of the Court to remove Kathleen A. Walsh as

counsel of record for appellant. We DIRECT the Clerk of the Court to send a copy of this order

and all future correspondence to Tony J. Steed, TDCJ # 01946806, Gurney Unit, 1385 FM 3328,

Palestine, TX 75803.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE